Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 1 of
                                      27




                        Exhibit D
         Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 2 of
                                               27
                                                                        1. THIS CONTHACT IS A RATED ORDER                                       lilllllla... ' "1ATING                                                       PAGE    OF      PAGE
                         AWARD/CONTRACT                                    UNDER OPAS (15 CFR 350)                                              11111"'                                                                               l__ 59
   -------------···-··-----·--
 2. CONTRACT (Proc. Inst. ldent.)NO.                                    3. EFFECTIVE DAT_E__                                         4. REQU!S!TION/PURCHASE REQUEST/PROJECT NO.
 .CD ·3-C-0008
 st          ',;Q BY                                 CODE
                                                         ·--r--_.....s_e_e.   item 20C., below
                                                                               -·-'"--·
                                                                                                                                     ACD-2-R-0014
                                                                                                              6. ADMINISTERED BY (!/ othe/than I/em 5)                                                         CODE      c_.. --·--
)epartment of Homeland Security                                                                                 Department of Homeland Security
 formerly Immigration and Naturalization Service)                                                               (formerly Immigration and Naturalization Service)
l.CDCPM - 6th Floor                                                                                             ACDCPM • 8th Floor
7701 North Stemmons Freeway                                                                                    7701 North Stemmons Freeway
Jallas, Texas 75247 .                                                                    .                     Dallas, Texas 75247
                                                                                                   .,.,.,,...............,""."" a,-.,.,,,,,,,.,.,-•
                                                                                                                                                                                                                         """-"'"--·------
 7. NAME AND ADDRESS OF CONTRACTOR {No., street, city, county, State ,md ZIP Code)
                   ·wee. Wackenhut Corrections Corporation
                                                                                                          .                                         8. DELIVERY                                                      "




                    Suite 700
                                                                                                                                                             D            FOBORIG!N
                                                                                                                                                                                                              ~J     OTHER (See below)

                    621 NW 53rd Street                                                                                                             9. DISCOUNT FOR PROMPT PAYMENT_ _ _ _ _ _ _ _
                    Boca Raton, Florida 33487




                                                             FACILITY CODE
                                                                                                                    -··----
                                                                                                                                                   10. SUBMIT INVOICES
                                                                                                                                                   (4 copies unless otheiwise
                                                                                                                                                   speclfied)TO THE ADDRESS
                                                                                                                                                                                                               ~,ITEM                          .
 CODE
-·1·i
   SHIP TO/MARK FOR                                  CODE     !            ""·-·--··
                                                                                    -                                            SHOWN IN:
                                                                                                            12. PAYMENT WILL BE MADE BY                                                                       CODE       c._____                   2

Department of Homeland Security ~ Detention & Removal                                                      Department of Homeland Security
Aurora, Colorado - WCC Contract Detention Facility                                            .........
                                                                                                           Dallas Finance Office
                                                                                                          _.,,-,...,.,
13.AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:                                                14. ACCOUNTING ANO APPROPRIATION DATA

  0       10 USC 2304(c) (                  )        ~    41 USC 253(c) \·     1                 )
..--
    15A ITEM NO.                                158. SUPPLIES/SERVICES                                                   t5C. QUANTITY
                                                                                                                                       ""   nn.drio_,_,,.,
                                                                                                                                                             15D. UNIT              i       15E. UNIT PRICE
                                                                                                                                                             ,.,.,.,.,....."..,...,.,....---~'"""""                      I        15F.AMOUNT
CLINS 001,                  CONTRACT DETENTION FAC!UTY (C6F),
002, 003, 004,              in accordance with the attached Statement of                                         See CLINS 001,
oo~ ""nd oos                Work and contract award document.                                                  002,003,004,005                                                                        I
                                                                                                                                                                                                          ,
                                                                                                                and 006 set forth
                            Offerers technical proposal, as revised,                                               on Section B,
                            is incorporated in Section J                                                                 Page 1
                            as attachments 3 and 4.
                                                                                                                                                                                                                         I
                                                                           --ESTIMATED--                                         i5G. TOTAL AMOUNT OF CONTRACT                                                               $   ·11,UYU,443.6.2
                                                                               16. TABLE OF CONTENTS
   (X)       SEC.                          DESCRIPTION                                  PAGE($)               {X)         SEC.                                                   DESCRIPTION                                              PAGE($)
                                   PART I· THE SCHEDULE                                                                                                 PART II • CONTRACT CLAUSES
xx            A        SOLICITATION/CONTRACT FORM                                                         xx                I     CONTRACT CLAUSES                                                                                                 9
xx             B       SUPPLIES OR SERVICES AND PRICES/COST                                                                 PART Ill· UST OF DOCUMENTS, EXHIBITS AND OTHER AlTACH.
xx            C        DESCRJPTION/SPECS.M'OAK STATEMENT                                     3(            xx              J      LIST OF ATTACHMENTS                                                                                              1
               D       PACKAGING AND MARKING                                                                                        PART !V • REPRESENTATIONS AND INSTRUCTIONS
XY             E       INSPECTION AND ACCEPTANCE                                                                                  REPRESENTATIONS, CERTIFICATIONS AND
                                                                                                                           K
XJ..           F       DELIVERIES OR PERFORMANCE                                                                                  OTHER STATEMENTS OF OFFERORS
xx            G        CONTRACT ADMINISTRATION DATA                                                                        L      INSTRS., CONDS., ANO NOTICES TO OFFERORS
AA            H        SPECIAL CONTRACT REQUIREMENTS                                                                       M      EVALUATION FACTORS FOR AWARD
                                     CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE
 17.    D         CONTRACTOR'S NEGOTIATED AGREEMENT (Contractor is tequired                                 18.   IK] . . .        AWARD (QJIJ!!ap,.to,r.fsBfJfepuired to sign /his doCtJment.) Your
  to sign this document and retum             copies to issuing office.} Contractor                        offer on S0hc1lat1on Number        AvU·i:::·H·          4                                  ,
 agrees to furnish and deliver all items or perform a!! the seivioes sel forth or o!he1Wise                including the additions or changes made by you which additions or changes are set forth in
 identified above and on any continuation sheets for the consideration staled herein. The                  rull above, is hereby accepted as to !he items listed above and on any continuation sheets.
 rights and obligations of the parties lo !his contract shall be subject to and governed by the            This award consummates the contract which consists of the following documents: (a) the
 following documents: {a) this award/contract, (b) the solicitation, if any, and (c) such                  Government's solicitation and your otter, and {b) this award/contract. No further contractual
 provisions, representations, certifications, and specifications, as are attached or                       document is necessary.
 incorporated by reference herein. {Attachments are listed herein.)
                           AMBER D. MARTIN
 19A ~AME          \fieeiM~~et~p!iance                                                                     20A. NAME OF CONTRACTING OFFICER
                                                                                                          Arthur S. Cooper, Ht
         ·          Wackenhut Corrections Corporation
                                                                  19C, DATE SIGNED                         208. UNITED STATES OF AMERICA                                                                           20C. DATE SIGNED

                                                                                                           BY~-~~~~~~~~~~~~~
                                                                                                                                 (Signature of Contracting Officer)
                                                                                                                                                                                                      STANOARO FORM 26 {REV. 4,85}
NSN 7540-01-152·8069                                                                         26-107
PREVIOUS EDITION UNUSABLE                                                                                                                                                                             Prescribed by GSA
                                                                        Form designed using PerForm Pro software,                                                                                     FAR (48 CFR) 53.214(a}



Confidential                                                                                                                                                                                                       GEO-MEN 00059744
        Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 3 of
                                              27
                      AWARD/CONTRACT
 2. CONTRACT {Proc. Inst. fdent)NO.
 .CD-3-C-0008
 5.'        \osY

Jepartment of Homeland Security
                                                     CODE       I
                                                                          1. THIS CONTRACT IS A RATEO ORDER
                                                                              UNDER DP AS (15 CFR 350)
                                                                          3. EFFECTIVE DA TE
                                                                          see item 20C. below
                                                                                                                               •
                                                                                                                        ACD-2-R-0014
                                                                                                                                        'C!AT!NG


                                                                                                                       14. REQUISITION/PURCHASE REQUEST/PROJECT NO.
                                                                                                        6. ADMINISTERED BY (If other than Item 5)

                                                                                                    Department of Homeland Security
                                                                                                                                                                    CODE
                                                                                                                                                                               PAGE

                                                                                                                                                                                   1
                                                                                                                                                                                         OF

                                                                                                                                                                                            I
                                                                                                                                                                                                   PAGE
                                                                                                                                                                                                       59




.formerly Immigration and Naturalization Service)                                                   (formerly Immigration and Naturalization Service)
-'.\CDCPM - 8th Floor                                                                               ACDCPM ~ 8th Floor
7701 North Stemmons Freeway                                                                         7701 North Stemmons Freeway
)alias, Texas 75247                                                                                 Dallas, Texas 75247
7. NAME AND ADDRESS OF CONTRACTOR (No., street city, county, State and ZfP Code)
                  • WCC ~ Wackenhut Corrections Corporation
                                                                                                    .                             8. DELIVERY


                    Suite 700                                                                                                        D       FOB ORIGIN
                                                                                                                                                                 ~       OTHER (See below)

                    621 NW 53rd Street                                                                                            9. DISCOUNT FOR PROMPT PAYMENT
                    Boca Raton, Florida 33487




 CODE                                                           I FACILITY CODE
                                                                                                                         10. SUBMIT INVOICES
                                                                                                                         (4 copies unless otherwise
                                                                                                                         specified) TO THE ADDRESS
                                                                                                                         SHOWN IN:
                                                                                                                                                                     _..      ITEM


                                                                                                                                                                                                       2
 11. SHIP TO/MARK FOR                                CODE       I                                   12. PAYMENT WILL BE MADE BY                     CODE

Department of Homeland Security~ Detention & Removal                                                Department of Homeland Security
Aurora, Colorado - WCC Contract Detention Facility                                                  Dallas Finance Office
 13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:                                      14. ACCOUNTING ANO APPROPRIATION DATA

  0         10 USC 2304(c) (                }        Ix]   41   use 253(cl y        1          )

    15A. ITEM NO.                               15B. SUPPLIES/$ ERVICES                                     15C. QUANTITY             15D. UNIT       15E. UNIT PRICE              15F. AMOUNT
GUNS 001,                 CONTRACT DETENTION FACILITY (GDF),
002, 003, 004,            in accordance with the attached Statement of                                     See CLINS 001,
Of' - c,nd 006            Work and contract award document.                                              002,003,004, 005                                   .,
                                                                                                          and 006 set forth
                          Offerors technical proposal, as revised,                                             on Section B,
                          ls incorporated in Section J                                                               Page 1
                          as attachments 3 and 4.

                                                                               --ESTIMATED--                        15G. TOTAL AMOUNT OF CONTRACT                             $   ·11,vw,443.o2
                                                                                    16. TABLE OF CONTENTS
  {X)        SEC.                          DESCRIPTION                                   lf'AGE(S} {X) SEC.                                     DESCRIPTION                                     PAGE(S)
                                  PART I • THE SCHEDULE                                                                             PART II • CONTRACT CLAUSES
·xx           A     SOUCITATION/CONTRACT FORM                                                  1    xx          1    CONTRACT CLAUSES                                                                  9
 xx
                                                                                              ' xx
              B     SUPPLIES OR SERVICES ANO PRICES/COST                                                         PART Ill· UST OF DOCUMENTS, EXHIBITS ANO OTHER ATTACH.
 xx           C     DESCR!PTION/SPECSJWORK STATEMENT                                         3(                 J    LIST OF ATTACHMENTS                                                               1
              D     PACKAGING AND MARKING                                                                              PART IV- REPRESENTATIONS AND INSTRUCTIONS
X.r..         E     INSPECTION ANO ACCEPTANCE                                                  ~                     REPRESENTATIONS, CERTIFICATIONS AND
                                                                                                                K
xx            F     DELIVERIES OR PERFORMANCE                                                 :::                    OTHER STATEMENTS OF OFFERORS

xx            G     CONTRACT ADMINISTRATION DATA                                               ~                l    INSTRS., CONOS., AND NOTICES TO OFFERORS
xx            H     SPECIAL CONTRACT REQUIREMENTS                                              ~                M    EVALUATION FACTORS FOR AWARD
                                     CONTRACTING OFFICER WILL COMPLETE ITEM 170R 18ASAPPLJCABLE
 17.    0         CONTRACTOR'S NEGOTIATED AGREEMENT {Contractor is required                          18. 1K) . . .          AWARD       {O::lo.t.rat;.tof.is JJ9lf'BflUired to sign this document.} Your
  to sign this document and retum                          copies to Issuing office.) Conlraclor    offer on Sohcitallon Number        AGU·;:'.·M·UU 4                                                ,
 agrees lo furnish and deliver all items or perform all the services set forth or otherwise         inciudlng the additions .or changes made by you which additions or changes are sel forth in
 identified above and on any continuation sheets for the consideration stated herein. The           lull above, fs hereby accepted as lo the items listed above and on any continuation sheets.
 rights and obligations of the parties lo this contract shall be subfect to and governed by the     This award consummates the contract which consists of the following documents: {a) the
 following documents: (a} this award/contract, (b) the solicitation, if any, and (c} such           Government's solicitation and your otter, and (b) this awardlcontracl No further contractual
 pmvislons, representations, certifications, and specihcalions, as are attached or                  document is necessary.
 mcorporated by reference herein, (Attachments are listed herein.)
                      AMBER D. MART!N
 ·~,~AME          Viee1ftm~~10o'rifaet~pliance                                                      20A. NAME OF CONTRACTING OFFICER
                                                                                                    Arthur S. Cooper, Ill
        ·         Wackenhut          Corporauon
                                                                    19C. DATE SIGNED                208. UNITED STATES OF AMERICA                                     20C. DATE SIGNED
                                                                         "')   "7
                                                                         ,,.. f                     BY~~~-,,,,,--,----,..=-.,..-....,.,--=,,,........,......~~
                                                                                                               (Signature of Contracting Officer)
                                                                                                                                                            STANDARD FORM 26 (REV. 4•85)
NSN 7540-01-152-S069                                                                       26-1()7
                                                                                                                                                            Prescribed by GSA
PREVIOUS EDITION UNUSABLE                                                 Form designed using PerForm Pro software.                                         FAR (48 CFR} 53.214(a)



Confidential                                                                                                                                                           GEO-MEN 00059745
       Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 4 of
                                                    27
             AWARD/CONTRACT         1. THIS CONTRACT IS A RATED ORDER 1111- TING PA~E OF
                                                                           UNDER DPAS
                                                                                         PAGE
                                                                                            os
                                                                                          CFR ::i_s_o)___...,._ - - - - - - - - - - - - - - - - - ~ - -......
                                                                                                                                                                                                           I                         L._   59
   CONTRACT (Proc. Inst !dent) NO.                                      3. EFFECTIVE DATE                 , 4. REOUISJTION/PURCHASE REOUEST/PROJEC,'T NO.

 1CP-3·C-0008           -·                                             see item 20C. below                               _ACD-2-R-0014
         /ED SY                                     CODE      [----------i- 6. ADMINISTERED SY (JlcthQrthan Item 5)                                      -                      CODE                       !._____                   ~--·===
)epartment of Homeland Security                 ....                                               Department of Homeland Security
. ormerly Immigration and Naturalization Service)                                                  (formerly Immigration and Naturalization Service)
,coCPM. 8th Floor                                                                                  ACDCPM-8th Floor
  701 North Stemmons Freeway                                                                       7701 North Stemmons Freeway
;,alias, Texas 75247                                                                               Dallas, Texas 75247 - - - - - - - - - - · - - - -
 '. NAME ANO ADDRESS OF CONTRACTOR {No., street, clty, county, state ll!ldZIP Code)                                              8. DELIVERY
             • WCC - Wackenhut Corrections Corporation                                             •                                0      FOB ORIGIN                   ~                    ' OTl:IER (See below)
                Suite 700
                621 NW 53rd Street                                                                                               9. DISCOUNT FOR PROMPT PAYMENT "
                Boca Raton, Florida 33487                                                                                                                                       i,       /




                                                                        10. SUBMIT INVOICES         . .·. . ITEM
                                                                        (4 ccples Uflhss othfJfWfse
 c-;o_o_E_ _ -----------·---r-FA-C-!U_lY_COO
                                           __E_ _ _ _ _ _ _ _ _ _ _ _ _ ~~J~THE ADDRESS
                                                                                                                                                                                                                                           2
 11. SHIP TO/MARK FOR                                CODE                                              12. PAYMENT WILL BE MADE SY                                              CODE
                                                              '----,----------                             ' ' .'
Department of Homeland Security- Detention & Removal                                                   Department of Homeland Security
/:'Urora, Colorado~ WCC Contract Detention Facil!fy                                                    Pallas. Finance Office·
 13. AU'lrlORliY FOR USING OTHER THAN F.Ui.l ANPOP~ COMPETITION:                                       14. ACCOUNTING ,¥i!DAPPROP'RlATION DATA

  D 10 use 2304{c) (                                                                           >       os10000-051-BA-12-so-s1~000130-30-001s-oo~oo-oo-o
                                                                                                       socs:· · 2501 U04                   , ·-'_ _ __
                                                                                                              15C. QUAfffiT'i'        150. UNIT    15E. UNIT_PRICE 15F. AMOUNT
   15A. ITEM NO.
CLINS 001, ·-+=~:::-=-::~~=                                                                                                                       -----~----+------
002, 003, 004,                                                                                                See CUNS 001,
C"'"'..and 006                                                                                           002,003,004,005
                                                                                                              and 006 set forth
                        Offerors technical proposal, as revised,                                                on Section B,
                        is incorporated in Section J                                                                   Page 1·
                        as attachments 3 and 4.

                                                                            --ESTIMATED--                               15G. TOTAL AMOUNT OF CONTRACT
                                                                                16. TABLEOFCONTENTS
  (X)      SEC.                            DESCRIPTION                                  AGE($           (X)     SEC.                                                                                                                  PAGE{$)
                                  PARTl·THESCHEDULE
            A     SOUC!TATION/CONTRACT FOAM                                                                             CONJAAt:T CLAUSES                                                                                                   9
            B     SUPPLIES OR SERVICES AND PRICES/COST                                                              PART Ill• UST OF DOCUMENTS, EXHIBIT$ ANO OTHER ATTACH.
            C     OESCRIPTIONISPECS.NIIORK STATEMENT
            0     PACKAGING ANO MARKING
            E     INSPECTION AND ACCEPTANCE
            F     DELIVERIES OR PERFORMANCE


            H     SPECIAL CONTRACT REQUIREMENTS                                                                     M   EVALUATION FACTOR$ FOR AWARD                                 •
                                CONTRACTING OFFICER WILL COMPLETE lTEM 170R 18AS APPLICABLE
 17.   D          CONTRACTOR'S NEGOTIATED AGREEMENT (Controcfor/$ requited
 to sign this dccument SJ1li relum
                                                                           1a. lK] . . AWARD
                                                            ccp!IJS to Issuing o!Dcei Contractor       offer on Sorlcltalion Number
                                                                                                                                         {mm&flf11red
                                                                                                                                          A       • ~ ~
                                                                                                                                                                      to sign this dccument.) Your
                                                                                                                                                                                                 ,
 agrees to furnish and deliver all items or perform all the selVices set forth or otherwise            Including the addi!iom or changes made by you which additions or changes are set forth in
 identified above and on any continuation sheets for !he eonslderatlon staled herein.· The             lufl above, ls hereby accepted as to !he items ttsled above and on any continuation sheets.
 rights and obligations ol the parties to this contract shall be subject lo and governed by the        This award consummates the conlracl which consists ol the following documents: (a) the
 loUowlng documents: (a) !his award/con!rael, {b} the soflc!ta!ion, ii any, and {c) such               Government's S¢lk:llation and your offer, and {b) th!S awardlcon!mct. No further conlrac!ual
 provisions, represenla!lons, certlficatlol'ls, and .specifications, as are attached or                document Is necessary.
 mcorpora!ed by reference herelri. {Altachments are lff;ted herein.)

        NAME AND TlTI.E OF SIGNER (Type Ofptmt}                                                        20A. NAME OF CONTRACTING OFFICER
                                                                                                   Arthur S. Cooper, Ill

 198. NAME OF CONTRACTOR                                        19C. DATE SIGNED                                                                                                             20C. DATE SIGNED

 BY~~~--~~~~-,,..-,--,.,..~-,....~
            (Signature ofperson authorized to sign}
                                                                                                                                                         STANOARO FORM 2 (REV. 4·85)
                                                                                            2i3-107                                                      Prescribed by GSA
                                                                                                                                                             ,~ \   ~.,,_   !   ~    ,-,.    r,. "."""'\   '="""" .._   .-t   ~I,\




Confidential                                                                                                                                                                                   GEO-MEN 00059746
        Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 5 of
                                              27
                                                              (
                                                                                                                                                                              OF     PAGES
                                                                           1, THIS CONTRACT ISA RATED ORDER
 SOLICITATION, OFFER AND AWARD                                                UNDER DPAS (15 CFR 700}                                                                          1          94
                                          3, SOLICITATION NUMSER                      4. TYPE OF SOUCITATION

                                                                                               Sl:AU:0 BIO IIFBI
                                                                                               NEGOTIATED (RFPI            11/26/2002                   CRDDP~02-35
;~:;::n and Naturalization                     Service *      ~'&·':::p"'"""_____                 s.   AOOAESS Off6l TO (If athfW thllrl ltlfim 71

7701 North Stemmons Freeway - 8th                        Floor
Dallas Texas 75247
·NOTE: In sealed bid solicitations •offer" and •offeror• mean "bid~ and •bidder•.
                                                                SOLICITATION
 9. Slmlld offllma In ~ I and     five (5) uoplil,a fm f u ~ U.. tupllies ar ~ In the Sc:heicMa will bo nte11Ml!d at the plac;J apeeffled In Item 9. or If
    Mndeanlcra. 1n tti. c:111~ • ~ 1n 7701 North Stemmons Freeway. Dallas. Texas 7.5247 u n t i l ~ 1oc.w1 ttn COT - 12110/2002
                                                                                                                 {Ho'11/               ·    (D.u,/
 CAUTION • LATE Submlc~, Modlfle!lt!Ol'!I, and Wlthdmwffl: See S.ot!OI'! l. ~ - No. 52,214-7 or 62.216-1. AD offeffl ara \Nbject to d tanna a n d ~
 ~inthllla~.                •
                                 A.NAME                                                                                                            C.   !:-MAil AOOl'U:SS
           10.FOfl
  INFORMATION
      CALL:                         kl l. Gilbert                                                                                             95 vlcld.l. ilbert@usdo • ov
                                                                                  11. TABLE OF CONTI!NTS
  IX)       SEC.                                                                    f'AGE1Sl     l)Q     SEC.                                                                        PAOE(S)
                                                                                                                              PART 11 • CONTRACT CLAUS£8
 X              A    S0UCITATIONIOON1'RACT FORM                                                                                                                                              9
                                                                                                              PART lll • UST OF DOCUMENTS, EXHIBITS ANO OTHER ATTACH.
 X                                                                                                        J      UST OF ATTACHMENTS                                                          11
                D
 X              E
 X              F                                                                                                                                                                          13
 X                                                                                                                                                                                         10
 X                                                                                                                                                                                            2



      perfad /11 lnffrled by tho of'ftlrot:I frlffll the data for mcelpt of ofl'o111 spoclfktd alxmio, 10 fumJ.h any or 1111 Item• upon which prices are offentcl llt the pric::e fft oppoait.,
      •acb lblm. ditllllffl!od at the ~ PQlntleJ, within 1h11 tm.. I P ~ In thoa ~ .
13.         DISCOUNT FOR PROMPT                               10 CA ENDA DAYS 1%)            20 CALEN           DAYS 1%)     30 CAIBIDAR OA $ {%)                      CALENDAA DAYS (%1
PAYMENT
                                                                                                                DATE                   AMENDMENT HO.



                                                                                                                16. NAME ANO Tlll..E OF PERSON AUTHORrZED TO SIGN OFFER

15A. NAME ANO
                                       CODE ..__ _ _ _ __. FAClL
                                                                                    --------i                       (TyptHH' print}
           ADDRESS            Wackenhut Corrections Corporation (WCC)
           OFOFFEFI-
           Ofl                li200 Wackenhut Drive
                                                                                                                   Wayne H. Calabrese, Vice Chairman & Pre.s.
                              Palm Beach Gardens, FL 33410
                                                                                                                                                                      HI. OFFEfl OA1't

                                                                                                                                                                       12/05/02
                                                                      AWARD (To be completed by GoVBm
l 9. ACCEPTED AS TO ITEMS NUMBERED                            20. AMOUNT                       21. ACCOUNTING


22. AUTHO                FOR USING OTHER THAN FULL ANO OPEN COMPETITION:                       23. SUBMIT fNVOICES TO ADDRESS
D       11'.)   o.s.c.
              2304{,:,) f       I
24. ADMINISTERED BY (Jf otlu:t thrm /tom 7}
                                                       4f   u.s.c.
                                                         ~ CO
                                                                  l
                                                                       253!el I                   SHOWN IN 14 c,:,p/e,t unk•• othwwi•
                                                                                               26. PAYMENT WILL 9E MADE BY




                 OF CONTRACTING OFFICER (Typo or print)                                        27. UNITED STATES OF AMEfllCA                                         28. AWARD DATE




J\UiliORJZl:O FOR LOCAL REPRODUCTION                                                                                                      STANDARD FORM 33 !REY, IHl1J
Pr,,vl- edition 11 unuubb                                                                                                                 ~ by GSA • FAR (48 CFRI                53.214lcl

                                                                                                                                               1A

Confidential                                                                                                                                                     GEO-MEN 00059747
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 6 of
                                         27
                                                         (
               ACD-2-R..0014
                                                                      SECTION B

                                                         SUPPLIES OR SERVICES AND PRICES/COSTS
                                                               ....

               According to the contract requirements, the contractor shall provide a detenfion facility, and al/ labor,
               materials and equipment necessary to operate and maintain temporary residential care, and secure
               detention for an estimated maximum of three hundred fifty-six (356) adults (326 adult males and 30
               females) per day. Performance shall commence upon award of the contract. Ail services are to be
               performed in one facility located within 15 miles of the Denver, International Airport.

               BASE PERIOD

               Base Period:       For the period from the date of the start of contract performance and continuing for 1 year
               (365 days).

               Monthly FIXED Adult costs which shall Include all management supervision, facility operations, quality,
               scheduling, safety, and reporting requirements. Price shall also include all wage, indirect costs, general
               and admlnistra~ve. C()~,,and profit required to maintain the facility at the levels required by the attached
               performarJce work s~te.menf           0


                           .'( }c"i:~~i:/\ ' • , •
               CUN                                                    QUANTITY             UNIT PRICE     TOTAL AMOUNT

               0001   FIXED .   c0STS' indlude that part of 1 YEAR                          $816,531.91     $9,798,382.92
                      the above costs associated with the
                      detention of adult detainees.

               0002 GUARANTEED MINIMUM                    109,500                                 $6.37      $697,515.00
                    - 300 adults (Unit price for this CUN Mandays
                    should reflect the VARIABLE costs
                    for the detention of one adult person
                    in accordance with Section C. This
                    price should not include costs
                    already captured in CUN 0001
                    above,)

               0003 VARIABLE costs for the detention of 20,440 Estimated                          $6.37      $130,202.80
                    one adult person in excess of the      Mandays
                    guaranteed minimum quantity of
                    detainees listed in CUN 0002,
                    above.
                    Average Blended Per Diem Based On 356 Detainees                             $81.77    $10,626,100.72
               0004 Adult Detainee Volunteer Wages         Estimated                                $33,000.00 per annum
                                                                                                                     ••
               0005 On-Call Posts              ·.              •      2,080    Estimated        $36.23        $75,358.40
                                                                               Hours
               0006 Common-Fare Menu                                  10,950   Estimated        $32.51       $355,984.50
                    (approx. 30 detainees per day)                             Days

                      BASE PERIOD TOTAL ESTIMATED PRICE                                                    $11,090A43.62 .
                                                                                                               f~            1B
                                       n/
                                       Uf.~t;;
                                                             CoNTfU\Cr ~   Aw~1-c ·Occ.B
                                         f~                                .

Confidential                                                                                                      GEO-MEN 00059748
   Case  1:14-cv-02887-JLK-MEH
   P3/l2/;oo3 15:31 FAX 561691677/ Document 262-5 Filed 04/29/20 USDC Colorado Page 7 of
                                  (           27
               ACD-2-R..OO 14
               OPTION PERIOD ONE

               Option Period One: Commences at the expiration ·of the Base Period and continues for 6 months (183
               days).                       _,.

               Base Period: For the period from the date of the start of contract performance and continuing for 1 year
               {365 days),

               Monthly.FIXED Adult costs which shall include all management supervision, facility operations1 quality,
               scheduling, safety, and reporting requirements. Price shall also include all wage, indirect costs, general
               and administrative costs and profit required to maintain the facility at the levels required by the attached
               performance work statement:

               CUN                                                QUANTITY             UNIT PRICE     TOTAL AMOUNT

               0001 FIXED COSTS include that part of 6 M0/183 DAYS                      $8331469.64
                    the above costs associated with the
                    detention of adult detainees. ·

               0002 GU~I~ED M!Nl~UM                               54,900   Mandays            $6.58        $361,242.00
                       • 300ad~1~(Unr         . . for this CLIN
                       should·.refltf.f!i~:,;'. . 'tABLE costs
                       for the detention ofone adult person
                       in accordance with Section C. This
                       price should not include costs
                       already captured tn CUN 0001
                       above.)

               0003 VARIABLE costs for the detention of 10,248 Estimated                      $6.58          $67,431.84
                    one adult person in excess of the          Mandays
                    guaranteed minimum quantity of
                    detainees listed in CUN 0002,
                    above.
                    Average Blended Per Diem Based On 356 Detainees                          $83.34      $5,4291491.68 -
               0004 Adult Detainee Volunteer Wages             Estimated                       $16,500.00 per 6 months

               0005 On-Call Posts                                 11040    Estimated         $36.53          $37,991.20
                                                                           Hours
               0006 Common-Fare Menu                              5,490    Estimated         $33.55        $184,189.50
                    (approx. 30 detainees per day)                         Days

                       PERIOD ONE TOTAL ESTIMATED PRICE

                                                                                                                 ..

                                      -
                                                                                                                          2




Confidential                                                                                                   GEO-MEN 00059749
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 8 of
   u::111:u iuu..> J.o; ..u . .ti\A .:ioJ.01;1J.1:1,, 1

                             (           27
               AC0.-2-R-0014
               OPTION PERIOD TWO

               Option Period Two: Commences at the expiration of Option Period One and continues for 6 months (182
               day~.                                      -

               Monthly FIXED Adult costs which shall indude all management, supervision, facility operations, quality!
               scheduling, safety, and reporting requirements, Price shall also include al! wage, indirect costs, general
               and administrative costs and profit required to maintain the facility at the levels required by the attached
               performance work statement:

               CUN                                              QUANTITY             UNIT PRICE       TOTAL AMOUNT

               0001      FlXED COSTS Include that part of 6 M0/182 DAYS                $833,469.64
                         the above costs associated with the
                         detention of adult detainees.

               0002 GUARANTEED MINIMUM                        541600     Mandays              $6.58       -$359,268.00
                    • 300 ·. adults. (Unit price for this CUN
                    shoutd• re~ect:the·)'ARIABLE costs
                                                of
                    for the datention one ~dult person
                    in accont~ht:e           with
                                             S~ction C. This
                    price '(stjou!d :;m?t:f 1~61u~e costs
                         alreadf · captured '' lrt' CllN 0001
                         above.)

               0003 VARIABLE costs for the detention of 10,192           Estimated            $6.58          $67,063.36
                         one adult person In excess of the               Mandays
                    guaranteed minimum quantify of
                    detainees listed In CUN 0002,
                    above.
                    Average Blended Per Diem Based On 356 Detainees                          $83.76      $5A271149.20
               0004 Adult Detainee Volunteer Wages         Estimated                           $16,500.00 per 6 months

               0005 On-Call Posts                               1,040    Estimated           $36.53          $37,991.20
                                                                         Hours
               0006 Common-Fare Menu                            5,460    Estimated           $33.55        $183,183.00
                    (approx. 30 detainees per day)                       Days
                         OPTION PERIOD TWO TOTAL ESTIMATED PRICE                                         $5,664,823.40




                                              -
                                                                                                                          3




Confidential                                                                                                    GEO-MEN 00059750
   Case 1:14-cv-02887-JLK-MEH
   O/l/12?2903 15: 31 FAX 5616916777                                     Document 262-5 Filed 04/29/20 USDC Colorado Page 9 of
                                                                       (
                                                                                    27
               AC0..2-R-0014
               OPTION PERIOD THREE

               Option Period Three: Commences at the expiration of Option Period Two and continues for 6 months (.183
               days).                                                     ....                                            .        .

               Monthly FIXED Adult costs which shall Include all management supervision, facility operations1 quality,
               scheduling, safety1 and reporting requirements. Price shall also include all wage, indirect co~ts, general
               and administrative costs and profit required to maintain the faclllty at the levels required by tbe attached
               performance work statement:

               CUN                                                               QUANTITY             UNIT PRICE      TOTAL AMOUNT.

               0001     FIXED COSTS Include that part of 6 M0/183 DAYS                                 $850,166.98
                        the above costs associated with the
                        detention of adult detalnees.

               0002 GUARANTEED MlNIMUM                         54,900                     Mandays            $6.79       $372.771.00
                    ~ 3.00 ad~I~ (l)l'llfP~.Cf3 fe>r this CLIN
                        should. ~flecLtheiVA81ABLE
                             ,   .         ·,;.\'<··'.;';?\77' ··.: ,_i·
                                     ','·:jf:,(   0
                                                      .".'·,".',
                                                                         costs
                        forth.e.d~,tM~o .·. ·· :on~~dult person
                        In  ariordan te'.         1
                                                              .· ,, C. This
                        pli~ef''s~ij,ijtij} . ,· . . de costs
                        already ' captured, ·fff' CUN 0001
                        above.)

               0003 VARIABLE costs for the detention of 10,248 Estimated                                     $6.79       . $69,583.92
                    one adult person in excess of the          Mandays
                    guaranteed minimum quantity of
                    detainees listed In CUN 0002,
                    above.
                    Average Blended Per Diem Based On 356 Detainees                                         $85.08     $5,543,356.80
               0004 Adult Detainee Volunteer Wages             Estimated                                     $16,500.00 pere months

               0005 On-Call Posts                                                 1,040   Estimated         $36.85        $38,324.00
                                                                                    .     Hours
               0006 Common~Fare Menu                                             5.490    Estimated        . $34.62      $190,063.80
                    {approx. 30 detainees per day)                                        Days

                        OPTION PERIOD THREE TOTAL ESTIMATED PRICE                                                       $5,788,244.60




                                                                   -
                                                                                                                                        4



Confidential                                                                                                                  GEO-MEN 00059751
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 10 of
  03/1l/2r,03 15:31 FAX 5616916777  wee LEGAL
                                          27
                             (

               ACD-2-R-0014
               OPTION PERIOD FOUR

               Opfion Period Four: Commences at ti.le expiration of Opfion Period Three and continues for 6 months (182
               days).

               Monthly FIXED Adult costs which shall include an management, supervision, facility operations, quality,
               scheduling. safety1 and reporting requirements. Price shall also include all wage, indirect costs 1 ger:ieral
               and administrative costs and profit required to maintain the facility at the levels required by the attached
               performance work statement

               CUN                                             QUANTITY               UNIT PRICE       TOTAL AMOUNT

               0001   FIXED COSTS include that part of 6 M0/182 DAYS                   $850,166.98        $5,101,001.88
                      the above costs associated with the
                      detention of adult detainees,

               0002 GUARANTEED MINIMUM                     54 1600        Mandays             $6.79         $370,734.00
                    • 300 adults (lJ~1t price for this CUN
                    should reflect tii~ VAftlABLE costs
                    for the ,d~te~~op.e>f Qn~'~dutt person
                      in   accord~noewitb Section C.    This
                      price ..' sho~lq ' llQ1. lhclude costs
                      already captured in CUN 0001
                      above.)

               0003 VARIABLE costs for the detention of 10, 192 Estimated                      $6.79         $69,203.68
                    one adult person in excess of the           Mandays
                    guaranteed minimum quantity of
                    detainees listed in CUN 0002,
                    above.
                    Average Blended Per Diem Based On 356 Detainees                          $85.51      $5,540,939.56
               0004 Adult Detainee Volunteer Wages              Estimated                      $16,500.00 per6months

               0005 On-Call Posts                              1,040     Estimated           $36.85          $38,324.00
                                                                         Hours
               0006 Common-Fare Menu                           5,460     Estimated           $34.62         $189,025.20
                    (approx. 30 detainees per day)                       Days

                      OPTION PERIOD FOUR TOTAL ESTIMATED PRICE                                            $5,784,788.76




                                       -
                                                                                                                           5




Confidential                                                                                                      GEO-MEN 00059752
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 11 of
                             (
                                          27
               ACD-2-R-0014                                                                                            ACD-3-C-0008




               Special Notes;

               l.       MandeYS are defined as the number of persons multiplied by the number of days of detention. Payment will
                        include the day of arrival but not the day of departure. One person (x) one day= one manday.

               2.       Evaluation. of:.ru-oposals shall be in accordance with the criteria as set forth in Section M of this solicitatfon
                        document.                                                           '

               3.       This is an Indefinite Delivery, Indefinite Quantity (IDJQ) contract and the quantities indicated above constitute
                        the Government's best estimate of the requirement'>. Evaluation and award of the contr.:1ct wiU be based upon
                        the sum of all of the line items.

                        ·n1e guaranteed minimum for the base period will be obligated on the contract.   The guaranteed minimum for
                        the option periods will be on the modification document which exercises the option. The guaranteed minimum
                        for any options exercised under FAR 52.217-8 will be on the modification document which exercises the
                        optfon. All other CLINs will be ordered by issuance of delivery orders.

                        At the end of each performance period, should there be a shortfall in meeting lhe guaranteed minimum, the
                        Government s~all make a Jump sum payment from an invoice submitted by the contractor.

                        The guara~t~ mihim.ums)md stated maximums are as follows:

                                                                       Maximum Adult                             Guaranteed
                                 P¢iformance period                      Population                               Minimum

                                 Base Period                                    356                                   300
                                 Option Period One                              356                                   300
                                 Option Period Two                              356                                   300
                                 Option Period Three                            356                                   300
                                 Option Period Four                             356                                   300
                                 FAR 52.217·8 Options                           356                                   300

                       CUN 0001 is to include only those costs attributable to the maintenance and well being of the adult detainee.
                       Costs include all management, supervision, facility operations, quality control, scheduling, safety and reporting
                       requirements. Pricing shall include all direct and indirt>..ct costs, general and administrative cost',, and profit
                       required lo maintain the facility al the levels required by the statement of work.

                       CUN 0003 is to include variable costs ( such as clothing , food, .etc'. ) for the detention of one (1) detainee not
                       included in CUN 0002.

               4.      In the event an option provision is exercised by the Government in accordance with FAR clause 52.217-8,
                       Option to Extend Services, the option period rntes shall be the rates charged the Government in the contract
                       period irrunediately preceding the exercise of the option. Additional CLINs will be created / added on an as
                       needed basis if and when option(s) under FAR 52.217-8 is/are exercised. Guaranteed minimum for any options
                       exercised under FAR 52.217-8 will be on the modification document which exercises the option. All other
                       CLINs wiH be ordered by issuance of delivery orders.

               5.      This Contract is renewable at the option of the Government in accordance with FAR clause 52.217-8 ~'Option
                       to Extend Services", at the ppces/rates stated in this Schedule of Prices (Section B) for the contract period
                       immediately preceeding the exercise of the option. The Contracting Officer may exercise the option by written
                       notice to the Contractor within thirty (30) days before the expiration of the current perfonnance period.

               6.      Reference option provision under l<"AR 52.217 .9 for procedures of Exercise of Option (Letter of Intem, 30 days,
                       etc.),


                                                                                                                                        6
                                                            (Revised • Amendment 002)




Confidential                                                                                                                 GEO-MEN 00059753
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 12 of
                                          27
               ACD-2-R-0014                                                                                      ACD-3-C-0008



               7.    Offerors must submit proposals for the Base Period, Option Period One, Option Period Two, Option Period
                     Thee and Option Period Four (1 year base, 6-month option, 6-month option, 6-month option, and 6-month
                     option). Failure to submit a proposal on the total requirement will be the basis for rejection of the offer.

               8.    Reference clause FAR 52.232-19, Availability of Funds for the Next Fiscal Year, Funds are not presently
                     available for performance under this contract beyond September 30.

               9.    AU references in this Schedule to periods of performance of 365 days shaH be automatically changed to 366
                     days during leap years.

               lO.   It is the contractor's responsibility to provide adequate and appropriate management oversight for the
                     implementation and successful performance of the contract. Unless otherwise specified by an authorized
                     INS representative, the contractor is required to perform in continual compliance with the most current
                     editions of the INS Detention Standards and the American Correctional Association, Standards for Adult
                     Local Detention Facilities (ACA ALDF). Accomplishment of some INS Detention Standards and ACA
                     ALDF Standards are augmented by INS policy and/or procedure. In such instances, the Statement of Work
                     identifies and provides direction for the advanced requirements.

                     The contractor shall maintain ACA accreditation throughout the life of the contract, inclusive of any option
                     periods exercised.

                     The contractor shall comply with and implement any applicable changes to INS Detention Standards, ACA
                     ALDF~ or I!'lS p()licf and/or procedures. Should the Government invoke such changes, the contractor
                     retains rights.andiem~fos
                       •        - s ',, <; .'· ,· "..·
                                          ' ~   '
                                                       (i.e., equitable adjustment) under the terms and conditions of the contract.




                                                                                                                                7




Confidential                                                                                                          GEO-MEN 00059754
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 13 of
                             (            27
          ACD-2-R-0014                                              ACD-3-C-0008




                                                             SECTION C


                                   DESCRIPTION I SPECJFICA TIONS I WORK STATEMENT




                                                       PART I-TI-IE SCHEDULE

                                                CONTRACTDETENTIONFAClLIT.Y


                    INTRODUCTION

               A    BACKGROUND

                    The U.S. Department of Justice, Immigration and Naturalization Service (hereinafter called the Service,
                    INS or Agency) provides funds through contractual agreement to both public and private sector entities for
                    the safeguarding and care of service detainees. Contractors are responsible for the detention, security,
                    control and well being of detainees, and accountable for the detainees' personal possessions.

               B.   OBJECTIVE

                    The contractor shall furnish, twenty-four (24) hours per day, seven (7) days per week, the necessary
                    physical structure, equipment, facilities, personnel and services to provide a program of temporary
                    residential care of detainee aliens of all nationalities in federal custody. The contractor shall furnish
                    separated living quarters as follows:

                    l.       Adult male detainees - 326 beds, as follows:

                            (a)      326 beds in multiple occupancy rooms, no room to house more than fifty (50) detainees.


                    2.       Adult female detainees - 30 beds, as follows:

                            (a)      30 beds in multiple occupancy rooms, no room to house more than sixteen (16) detainees.


                    NOTE: EXACT RATIOS CANNOT ALWAYS BE MAINTAINED. UNDER NO CIRCUMSTANCES
                    ARE MALE AND FEMALE DETAINEES TO BE HOUSED IN THE SAME ROOM.

                    THERE SHALL BE NO PROVISION IN THIS CONTRACT TO HOUSE JUVENILES.

                    INS COTR RETAINS THE DISCRETION TO ASSIGN DORM PLACEMENTS


               C.   EXPLANATION OF TERMS

                    1.      ADULT DETAINEE: Any detained alien eighteen ( 18) years of age or older.

                    2.      ACA: American Correctional Association.

                    3.      ADMINISTRATIVE SEGREGATION: A unit of housing for detainees whose continued




                                                                                                                              8
                                                     (Revised - Amendment 002)




Confidential                                                                                                      GEO-MEN 00059755
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 14 of
                                          27
               ACD-2-R-0014                                                                                           ACD-3-C-0008



                              presence in the general population poses a serious threat to life, property, self, staff or other
                              inmates.                              ·

                     4.       ALIEN: Any person who is not a citizen or national of the United States.

                     5.       BOOKING: In the detention facility, it is a procedure for the admission of an INS detainee, which
                              includes searching, fingerprinting, photographing, medical screening, and collecting personal
                              history data. Booking also includes the inventory and storage of the individual's accompanying
                              personal property.
                                                                                                                         ,.
                     6.       CLASSIFICATION: A process for determining the needs and requirements of aliens for whom,
                              detention has been ordered and for assigning them to housing units and programs 'according to
                              their needs, security risk level and existing resources of the faciJity.

                     7.       CONTRABAND: Any item possessed by detainees or found within the confinement of the facility
                              which is declared illegal by law or which is expressly prohibited by facility policies and
                              procedures which have been approved by INS.

                      8.      CONTRACTOR: The entity which provides the services described in this statement of work.

                     9.       C                              OFFICER: An employc:e of the Immigration and Naturalization Service
                              r~~p9rn,1 ~i . , /the             complete conduct and integrity of the contracting process, including
                              ~~~;,~,a,'~paxafter:
                                  ·.·.,., c'"lj-   >'>\·>'
                                                              award. The only individual a~thorized to issue changes to this contract.

                      10.     C                        CER'S TECHNICAL REP                        OTR : An employee of the
                              Irrimigi'ii.u(jn/ali~
                                                 Naturalization Service responsible for monitoring all technical aspects and
                              assisting ilfadministering the contract.

                      11.     CONTROL ROOM:               Integrates aH internal and external security communications networks
                              within a secure room. Activities conducted within the control room have a critical impact on the
                              institution's orderly and secure operation.

                      12.     DESIGNATED SERVICE OFFICIAL: An employee of the Immigration and Naturalization
                              Service designated in writing by the INS Officer·In-Charge (OIC) to represent INS on matters
                              pertaining to the operation of the facility.

                      13.     DETAINEE: Any person confined under the auspices and the authority of any. federa,1 agency,
                              primarily the Immigration and Naturalization Service. (INS reserves the right to place detainees
                              who are in the custody of the Bureau of Prisons, the U.S. Marshals Service or any person ~onfined
                              under the auspices and the authority of the INS or any other ·federal agency.) Many of those being
                              detained may have substantial and varied criminal histories.

                      14.     DETAINEE RECORDS: Information concerning the individual's personal, criminal and medical
                              history, behavior, and activities while in custody; including, but not limited to:

                              Any and all documents or records required by th~ INS Detention Standards, Section           3, Detention
                              Files.

                     15.      DIRECT SUPERVISION: A method of detainee management that ensures continuing direct
                              contact between inmates and staff by posting an officer(s) inside each housing unit. Officers in
                              general housing units are not separated from detainees by a physical barrier. Officers provide
                              frequent, non-scheduled observation of and personal interaction with detainees.

                     16.      EMERGENCY: Any significant disruption of normal facility procedure, policy or activity caused
                              by riot, strike, escape, fire, medical exigency, natural disaster or other serious incident.



                                                                                                                                     9




Confidential                                                                                                                  GEO-MEN 00059756
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 15 of
                                          27
               ACD-2-R·0014                 (                                                                     ACD-3-C-0008



                      17.     FACILII.Y: The physical plant and grounds in which the contractor's services are operated.

                      18.     FACILITY ADMINf5TRATOR: 'The official, regardless of focal title (e.g., jail administrator,
                              warden, superintendent) who has the ultimate responsibility for managing and operating the
                              contract detention facility.

                      19.     GRIEVANCE: A written complaint filed by a detainee with the facility administrator concerning
                              personal health/welfare or the operations and services of the facility.

                      20.     HEALTH AUTHORITY: Is the individual to whom has been delegated the responsibility for the
                              facility's health care services, including arrangements for all levels of health care and the ensuring
                              of quality and accessibility of all health services provided to inmates.

                      21.     ,HEALTH CARE: The sum of all actions taken, preventative and therapeutic, to provide for the
                              physical and mental well-being of a population. Health care includes medical and dental services,
                              mental health services, nursing, personal hygiene, dietary services, and environmental conditions.

                      22.     HEALTH CARE PERSONNEL: Duly licensed individuals whose primary duties are to provide
                              health services to detainees in keeping with their respective levels of heal.th care training or
                              experience.

                     23.      HEALTH~TRAINED PERSONNEL: (Medically trained personnel): Security officials or other
                              con~act pf;lf$9!l!'!Cl such as social workers, who may be trained and appropriately supervised to
                              cariy.out.c'b'rtain specific duties with regard to the administration of health care.

                      24.     rMMEoiA+E       ll:~LAIIYES: Spouses, children (including step-children and adopted children)
                              and their spouses, parents (including step-parent<;), brothers and sisters (including step-brothers
                              and sisters and half-brothers and sisters) and their spouses.

                     25.      JUVENILE DETAINEE; Any detained alien under the age of eighteen (18) years.

                     26.      INS DETENTION STANDARDS: Department of Justice, Immigration and Naturalization
                              Service, Detention Standards (Latest Edition). The INS Detention Standards may also be referred
                              to as the National Detention Standards (NDS) or M-482. The INS Detention Standards may be
                              found on the internet at www.ins.usdoj.gov/graphics/lawsregs/guidance.htm. Where the INS
                              Detention Standards are more stringent than or conflict with the ACA standards, the INS
                              Detention Standards will take precedence.

                     27.      UFE SAFETY CODE: A manual published by The National Fire Protection Association (NFPA)
                              specifying minimum standards for fire safety necessary in the public interest.

                     28.      MAN DAY: A twenty-four (24) hour period of detention; payment shall include the day of arrival
                              but not the day of departure.

                     29.      MEDICAL RECORDS: Separate records of medical examinations and diagnosis maintained by
                              the responsible physician or nurse. The following information from these records shall be
                              transferred to the detainee record; date and time of all medical examinations and copies of
                              standing or direct medical orders from the physician to the facility staff.

                     30.      MEDICAL SCREEN1NG: A system of structured observation and/or initial health assessment to
                              identify newly arrived detainees who could pose a health or safety threat to themselves or others.

                     31.      NON-CONTACT VISITATION: A program or process that restricts detainees from having
                              physical contact with visitors. Physical barriers usually separate the detainee from the visitors
                              with screens and/or safety glass. Voice communication between the parties is typically
                              accomplished with phones and/or speakers.


                                                                                                                                 10




Confidential                                                                                                            GEO-MEN 00059757
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 16 of
                             (
                                          27
               ACD-2-R-0014                                                                                           ACD-3-C-0008




                      32.         ON CALL GUARD POSTS: Shall                   be
                                                                          operated on demand by the COTR and shall include, but
                                  are not limited to, estorting and guarding detainees for hearings, INS interviews, and any other
                                  location requested by the COTR.

                      33.         POLICY: A definite written course or method of action which guides and determines present and
                                  future decisions and action.

                      34.         QUALIFIED HEALTH PERSONNEL: Physicians, dentists, and other professional and technical
                                  workers who by state law engage in activities that support, complement or supplement the
                                  functions of physicians and/or dentists who are licensed, registered, or certified, as appropriate to
                                  their qualifications, to practice.

                      35.         RESPONSIBLE PHYSICIAN: A person licensed to practice medicine with whom the faciiity
                                  enters into a contractual agreement to plan for and provide health care services to the detainee
                                  population of the facility.

                      36.         RESTRAINT EQUIPMENT: This includes but is not limited to: handcuffs, belly chains, leg
                                  irons, straight jackets, flexi·cuffs, soft (leather) cuffs, and leg weights,

                      37.         SAFETY EQUIPMENT: This includes but is not limited to fire fighting equipment, i.e., chemical
                                  eKtingi.Jish,er. h()~es, nozzles, water supplies, alarm systems, portable breathing devices, gas marks,
                                  fans; first aid kl~;,stretchers and emergency alarms .
                                •0(   .: ,~ •.   .·''..-'.{ii):~.'."_,.·,,,'
                      38;:•.   ''-'sA.tLY,P6RT:; An enclosure situated either in the perimeter wall or fence to the facility or within
                                  the interior of the    facility, containing gates or doors at both ends, only one of which opens at a
                                  time, This method of entry and exit ensures there shall be no breach in the perimeter or interior
                                  security ,. f the facility.

                      39.         SECURITY DEVICES: Locks, gates, doors, bars, fences, screens, ceilings, floors, walls and
                                  barriers used to confine and control detainees. Also electronic monitoring equipment, security
                                  alarm systems, security light unit~. auxiliary power supply, and other equipment used to maintain
                                  facility security.

                     40.          SECURITY PERIMETER: The outer portions of a facility which actually provide for secure
                                  confinement of detainees.

                     41.          STANDING MEDICAL ORDERS: Written orders, by a physician, to medical personnel for the
                                  definitive treatment of identified minor, self limiting conditions and for on-site treatment or'
                                  emergency conditions.

                     42.          TOUROF DUTY: A period of work consisting of eight (8) consecutive hours.

                     43.         TRAINING: An organized, planned, and evaluated activity designed to achieve specific learning
                                 objectives. Training may occur on site, at an academy of training center, at an institution of higher
                                 learning, through contract service, at professional meetings or through closely supervised on-the-
                                 job training. Meetings of professional associations are considered training when there is clear
                                 evidence of the above elements.

                     44.         TRANSPORTATION COSTS: Are for ail materials, equipment and labor necessary to rest,ond to
                                 requests by designated officials for secure movement of detainees from place to place necessary
                                 for processing, hearings, interviews, etc.

                     45.         WEAPONS: This includes but is not limited to firearms, ammunition, knives, s!appers, biliy
                                 dubs, electronic defense modules, chemical weapons (MACE), and nightsticks.



                                                                                                                                      11




Confidential                                                                                                                 GEO-MEN 00059758
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 17 of
                                          27
                                               {
               ACD-2-R-0014                                                                                        ACD-3-C-0008




                                                                 SUBSECI'ION 1.

                                        ADMINISTRATI0ty.,.,_ORGAN1ZATI0N AND MANAGEMENI


               It is the contract.or's responsibility to provide adequate and appropriate management oversight for the
               implementation and successful performance of this contract. 'I11e operation and control of the facility shall meet all
               guidelines and standards as set forth in the American Correctional Association, Standards for Adult Local Detention
               Facilities, the INS Detention Standards and be consistent with lNS policy as provided upon request by the
               Contracting Officer. Failure to obtain and maintain the accreditation or adhere to INS Detention Standards may be
               cause for default. ACA accreditation must be maintained throughout the life of the contract, inclusive of any option
               periods exercised. Where the INS Detention Standards are more stringent than or conflict with the ACA
               standards, the INS Detention Standards wm take precedence.

               Unless otherwise specified by an authorized INS representative, the contractor is required to perform in continual
               compliance with the most current editions of the INS Detention Standards and the American Correctional
               Association, Standards for Adult Local Detention Facilities (ACA ALDF). The contractor shall comply with and
               implement any applicable changes to INS Detention Standards, ACA ALDF, or INS policy and/or procedures.
               Should the Governnienrinvoke sqch changes, the contractor retains rights and remedies (i.e., equitable adjustment)
               under the terms arid conditions of the contract

               The Contract~r shall,cqmp}y, "°i(h\ipd fully cooperate in the execution of the following:

               L        Standards for Adult Local Detention Facilities, Commission on Accreditation for Corrections, American
                        Correctional Association (ACA), Latest Edition.
               2.       Standards for Health Services in Jails, National Commission on Correctional Health Care (NCCHC), Latest
                        Edition.
               3.       Life Safety Code, current edition, National Fire Protection Agency (NFPA), Latest Edition.
               4.       INS Detention Standards, Latest Edition.

               The Contractor shall prepare and submit all policies, plans, post orders and procedures to INS for review and
               approval. Post orders should conform to the INS Detention Standard for Post Orders. AU contractor's policies,
               plans, and procedures required by this statement of work shall be submitted to INS in accordance with Section F of
               this contract prior to implementation. The Contractor shall provide a system that ensures all written plans, policies,
               and procedures are reviewed at least annually and updated as necessary. The Contractor shall provide written
               certification that the review has been conducted. No plan, policy, procedure, or any changes under this contract
               shall be implemented prior to written approval by the Contracting Officer.

               The Contracting Officer, the COTR, and the Designated Service Official have the right to direct the contractor to
               cease immediately any practice which INS deems to be detrimental to the health, welfare and rights of the detainees
               or any other individuals.

               Under this Subsection the contractor shall provide the following to INS:

               A.      An operations manual that delineates the written plans, policies, and procedures necessary for the day-to-
                       day operations of the facility. The plans, policies and procedures must meet minimum ACA standards, the
                       INS Detention Standards and be consistent with INS pGlicy as directed by the Contracting Officer. The
                       manual shall be made available to all employees within the administrative area of the facility     ~


               B.      An overall Quality Assurance Plan (QAP) that addresses critical, measurable operational performance
                       standards for the services required under this contract. The contractor shall incorporate in the QAP a
                       periodic system that reviews and updates the changes to all plans, policies and procedures. The QAP shall
                       include a monthly audit, or as directed by INS which shall include the performance review of the facility
                       operations for compliance with the QAP and compliance with the requirements of this contract. The


                                                                                                                                 12




Confidential                                                                                                             GEO-MEN 00059759
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 18 of
                             (            27
               ACD-2-R-0014                                                                                         ACD-3-C-0008



                        contractor shall notify the government 24 hours in advance of the audit to ensure the COTR is availab~e to
                        participate. The contractor's QAP shall be capable of identifying deficiencies, appropriate corrective
                        action(s) and timely implementation plan(s) to the Contracting Officer.

               C        An organizational chart detailing all employees by job description which also describes the structure of
                        authority, responsibility and accountability within the facility. This chart shall be updated as necessary and
                        available for review by INS upon request. AH changes to the organizational chart shall be reviewed and
                        approved by INS prior to implementation.

               D.       INS has determined that all supervisory and management positions are critical to the performance of the
                        contract. Therefore, a resume of qualifications of personnel projected to fill these positions must be
                        submitted for approval by the Service prior to performance of the associated duties.

               E.       Policy and procedures must ensure an open channel of communication between staff members and
                        detainees. The policy and procedures shall identify detainee points of contact for problem identification and
                        detail the contractors internal system of resolution or referral to appropriate officials.



                                                                 SUBSECTION 2.

                                                                  PERSONNEL

               The contractor shallJ>t,O:vicie·~dt~ei;iiplans, policies and procedures governing all personnel, to include compliance
               with all federal requit"#meh.ts,ahg.the following specific items. They shall be prepared and submitted to INS for
               review and approval prior to implementation. Prior to any employee performing duties under this contract, the
               contractor shall compile all documents and certifications which demonstrate the employees' compliance with the
               terms and conditions for employment as required by this contract and provide them to the COTR. The contractor
               shall obtain written approval from the COTR, for each employee, prior to assignment of duties.

               A.      The contractor shall furnish managerial, administrative, and personnel to accomplish all work required.
                       The contractor shall provide full time and/or part time personnel to assure continuity of staff coverage, to
                       accept, house, supervise, discharge, and perform all ancillary functions of all detainees while in custody
                       twenty-four hours a day, seven days a week. The contractor shall, at all times, staff the facility to
                       accommodate the maximum population of 356 detainees. Staff detention officers of both sexes shall be on
                       duty at all times. At a minimum, a sufficient number of female staff shall be employed so that at least one
                       female staff member is present to provide custodial supervision of each female housing unit; each non-unit
                       female work detail; and each escorted female group. By noon each day, the contractor shall provide to INS
                       the duty roster showing all assignments for the succeeding day.                                              ·

               B.      Contractor personnel shall be adequately supervised at all times; i.e., by individuals who are full time
                       supervisors and have met the supervisory training requirements. In the absence of the Facility
                       Administrator, a designated person shall be placed in charge and shall have supervision as his primary
                       function during the times he is in charge. Female detainees shall be supervised within the facility day
                       room/dormitory only by female staff detention officers. When females are transported or are in custody
                       under the on-call posts, there must be at least one female staff detention officer present.

               C       The Contractor is responsible for providing necessary translators or bi-lingual personnel for necessary
                       communication with detainees who do not speak or comprehend the English language.            Other than
                       emergency situations, detainees shall not be used for translation services, The contractor may• utilize
                       commercial telephone language interpretive services to fulfill this requirement.

               D.      Standards of empfoyee conduct. The contractor shall develop standards of employee conduct and specific
                       disciplinary actions which are consistent with the Federal Standards of Conduct, 28 CFR PART 45. The
                       contractor shall hold his employees accountable for their conduct based on these standards, which are not
                       restricted to, but must include:


                                                                                                                                  13
                                                          (Revised - Amendment 002)




Confidential                                                                                                              GEO-MEN 00059760
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 19 of
                             (            27                        ACD-3-C-0008




                                                                    SECTION I


                                                             CONTRACT CLAUSES




               FAR 52.252-2               Clauses Incorporated by Reference                                          FEB 1'998

               This contract incorporates one or more clauses by reference, with the same force and effect as if they were given in
               full text. Upon request, the Contracting Officer will make their full text available.' Also, the full text of a clause'
               may be accessed electronically at this/these address(es): http://www.amet.gov.

               FAR 52.202-1                Definitions                                                               DEC2001

               PAR 52.203-3                Gratuities                                                                APR 1984

               FAR 52.203-5               ,Cov~i;iant Against Contingent Fees                                        APR 1984

               FAR 52.203-6              . ,iesti;ictions on Subcontractor Sales to the Government                   JUL 1995
                                           .,
               FAR 52.203~7               .A;ntkIG~kback Procedures                                                  JUL.1995

               FAR 52.203-8               Cancellation, Rescission, and Recovery of Funds                            JAN 1997
                                          fm Hlegal or Improper Activity

               FAR 52.203-10              Price or Fee Adjustment for Illegal or Improper Activity                   JAN 1997

               FAR 52.203-12              Limitation on Payments to Influence Certain                                JUN"l997
                                          Federal Transactions

               FAR 52.204-4               Printing/Copying Double Sided on Recycled Paper                            AUG2000

               F AR 52.209-6              Protecting the Government's Interest When Subcontracting With              JUL.1995'
                                          Contractors Debarred, Suspended, or Proposed For Deba,rment

               FAR 52.215-2               Audit and Records-Negotiation                                              JUN 1999

               FAR 52.215-8               Order of Precedence - Uniform Contract Format                              OCT 1997

               FAR 52.215-10              Price Reduction for Defective Cost or Prj,cing Data                       OCT 1997.

               FAR 52.215-12              Subcontractor Cost or Pricing Data                                        OCT 1-997

               FAR 52.215-15              Pension Adjustments and Asset Reversions                                  DEC 1998

               FAR 52.215-17              Waiver of Facilities Capital Cost of Money                                OCT 1997.

               FAR 52.215-18              Revision or Adjustment of Plans for Postretirement                        OCT 1997
                                          Benefits Other (PRB) Than Pension

               FAR 52.215-19              Notification of Ownership Changes                                         OCT 1997



                                                                                                                                    48




Confidential                                                                                                                GEO-MEN 00059795
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 20 of
                             (
                                          27
               ACD-2-R-0014



               FAR 52.215-21    Requirements For Cost or Pricing Data or Information                OCT 1997
                                Other Than Cost or Pricing Data - Modifications

               FAR 52.219-8
                                              -
                                Utilization of Small Business Concerns                              OCT2000

               FAR 52.219-9     Small Business Subcontracting Phm                                   ocr2001

               FAR 52.219-16    Liquidated Damages - Subcontracting Plan                            JAN 1999

               FAR 52.222-3     Convict Labor                                                       AUG 1996

               FAR 52.222-4     Contract Work Hours and Safety Standards                            SEPT2000
                                Act - Overtime Compensation

               FAR 52.222-2 l   Prohibition of Segregated Facilities                                FEB 1999

               FAR 52.222-26    Equal Opportunity                                                   FEB 1999

               FAR 52.222-35    Equal Opportunity for Special Disabled Veterans, Veterans           DEC2001
                                Of the Vietnam Era, and other Eligible Veterans

               FAR 52.222-36    Affirmative Action for Workers with Disabilities                    JUN 1998

               FAR 52.222-37    Employment Reports on Disabled Veterans                             DEC 2001
                                and Veterans of the Vietnam Era

               FAR 52.222·38    Compliance With Veterans' Employment Reporting Requirements         DEC 2001

               FAR 52.222-41    Service Contract Act of 1965, as Amended                            MAY 1989

               FAR 52.222-43    Fair Labor Standards Act and Service Contract Act -                 MAY 1989
                                Price Adjustment (Multiple Year and Option Contracts)

               FAR 52.223-3     Hazardous Material Identification and Material Safety Data          JAN 1997

               FAR 52.223-5     Pollution Prevention and Right-to-Know Information                  ARP 1998

               FAR 52.223-6     Drug-Free Workplace                                                 MAY2001

               FAR 52.223-10    Waste Reduction Program                                             AUG2000

               FAR 52.223-14    Toxic Chemical Release Reporting                                    OCT2000

               FAR 52.224-1     Privacy Act Notification                                            APR 1984

               FAR 52.224-2     Privacy Act                                                         APR 1984

               FAR 52.225-11    Restrictions on Certain Foreign Purchases                           MAY2002

               FAR 52.227-1     Authorization and Consent                                           JUL 1995.

               FAR 52.227-2     Notice and Assistance Regarding Patent and Copyright Infringement   AUG 1996

               FAR 52.229-4     Federal, State, and Local Taxes (Noncompetitive Contract)           JAN 1991

               FAR 52.229-5     Taxes - Contracts Performed in U.S. Possessions or Puerto Rico      APR 1984


                                                                                                                49
                                                  (Revised - Amendment 002)




Confidential                                                                                             GEO-MEN 00059796
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 21 of
                             (            27
               ACD-2-R-0014                                                                                  ACD-3-C-0008




                                     Cost Accounting Standards --
               FAR 52.230-2

               FAR 52-230-3
                                                 -
                                     Disclosure and Consistency of Cost Accounting Standards
                                                                                                            APR 1998

                                                                                                            APR 1998

               FAR 52.230-6          Administration of Cost Accounting Standards                            NOV 1999

               FAR 52.232-1          Payments                                                               APR 1984

               FAR 52.232·8          Discounts for Prompt Payment                                           MAY 1997

               FAR 52.232-11        Extras                                                                  APR 1984

               FAR 52.232-17         Interest                                                               JUN 1996

               FAR 52.232-23         Assignment of Claims                                                   JAN 1986

               FAR 52.232-25         Prompt Payment                                                         MAY 2001

               FAR 52.232-34        Payment by Electronic Funds Transfer - Other Than Central               MAY 1999
                                    Contractor Registration

               FAR 52.233-1         "Disputes                                                               JULY 2002
                                     --Alter,natel (DEC 1991)
                                :
               FAR 52.233-3 ·       Protest After Award                                                     AUG 1996

               FAR 52.237-7         Indcnmification and Medical Liability Insurance                         JAN 1997

               FAR 52.242-13        Bankruptcy                                                              JUL 1995

               FAR 52.242-17        Government Delay of Work                                                APR 1984

               FAR 52.243-1         Changes - Fixed-Price                                                   AUG 1987
                                    Alternate I (APR 1984)

               FAR 52.244-5         Competition in Subcontracting                                           DEC 1996

               FAR 52.246-4         Inspection of Services - Fixed-Price                                    AUG 1996'

               FAR 52.246-25        Limitation of Liability- Services                                       FEB 1997

               FAR 52.248-1         Value Engineering                                                       FEB 2000

               FAR 52.249-2         Termfoation for Convenience of the Government (Fixed Price)             SEP 1996

               FAR 52.249-8         Default (Fixed-Price Supply and Service)                                APR 1984

               FAR 52.253-1         Computer Generated Forms                                                JAN 1991

                                                 •                                                          DEC 1989
               FAR 52204-1          Approval of Contract

                                    This contract is subject to the written approval of Headquarters Immigration and
                                    Naturalization Service, Director of Procurement Division and shall not be binding until so
                                    approved.


                                                                                                                           50




Confidential                                                                                                       GEO-MEN 00059797
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 22 of
                             (            27
               ACD-2-R-0014                                                                                ACD-3-C-0008




                                           ....

               FAR 52.216-18   Ordering                                                                   OCT 1995

                               (a)      Any supplies and services to be furnished under this contract shall be ordered by
                                        issuance of delivery orders or task orders by the individuals or activities designated
                                        in the Schedule. Such order may be issued from the date of award through the
                                        expiration of each performance term.

                               (b)      All delivery orders or task orders are subject to the terms and conditions of this
                                        contract. In the event of conflict between a delivery order or task order and this
                                        contract, the contract shall control.

                               (c)      If mailed, a delivery order or task order is considered ''issued" when the
                                        Government deposits the order in the mail. Orders may be issued orally, by
                                        facsimile, or by electronic commerce methods only if authorized in the Schedule.


               FAR 52.216-19   Order Limitations                                                          OCT 1995

                               (a)    . , Minimum order. The Government shall only be restricted to a minimum order
                                         · limitation minimum on this contract for residential care.

                               (b)      Maximum order. The Contractor is not obligated to honor -

                                        Any order to detain in excess of the number of detainees per day that would cause
                                        the Contractor to exceed the ACA Standard.

                               (c)      If this is a requirements contract (i.e., includes the Requirements clause at
                                        subsection 52.216-21 of the Federal Acquisition Regulation (FAR)), the
                                        Government is not required to order a part of any one requirement from the
                                        Contractor if that requirement exceeds the maximum-order limitations in paragraph
                                        (b) above.

                               (d)      Notwithstanding paragraphs (b) and (c) above, the Contractor shall honor any order
                                        xceeding the maximum order limitations in paragraph (b), unless that order (OP
                                        orders) is returned to the ordering office within 5 days after issuance, with written
                                        notice stating the Contractor's intent not to ship the item (or items) called for and
                                        the reasons. Upon receiving this notice, the Government may acquire the supplies
                                        or services from another source.


               FAR 52.216-22   Indefinite Quantity                                                        OCT 1995

                               (a)     'This is an indefinite-quantity contract for the supplies or services specified, and
                                       effective for the period stated, in the Schedule. The quantities of supplies and
                                       services specified in the Schedule are estimates only and are not purchasecl by this
                                       contract

                               (b)     Delivery or performance shall be made only as authorized by orders issued in
                                       accordance with the Ordering clause. The Contractor shall furnish to the
                                       Government, when and if ordered, the supplies or services specified in the Schedule
                                       up to and including the quantity designated in the Schedule as the "maximum".


                                                                                                                          51




Confidential                                                                                                     GEO-MEN 00059798
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 23 of
                              (           27
               ACD-2-R-0014                                                                                   ACD-3-C-0008



                                        The Government shall order at least the. quantity of supplies or services designated
                                        in the Schedule as the "minimum".

                               (c)      Except for any limitations on quantities in the Order Limitations clause or in the
                                        Schedule, there is no limit on the number of orders that may be issued. The
                                        Government may issue orders requiring delivery to multiple destinations or
                                        performance at multiple locations.

                               (d)      Any order issued during the. effective period of this contract and not completed
                                        within that period shalt be completed by the Contractor within the time specified in
                                        the order. The contract shall govern the Contractor's and Government's rights and
                                        obligations with respect to that order to the same extent as if the order were
                                        completed during the contract's effective period; provided, that the Contractor shall
                                        not be required to make any deliveries under this contract after the expiration of the
                                        final delivery order.


               FAR 52.217-8    Option to Extend Services                                                     NOV 1999

                                The Government may require continued performance of any services within the limits and at
                                the rates specified in the contract. These rates may be adjusted only as a result of revisions to
                                prevailing labor rates provided by the Secretary of Labor. The option provision may be
                                exerc.ised more than once, but the total extension of performance hereunder shall not exceed
                              . 6 mt>ntl;is. The Contracting Officer may exercise the option by written notice to the
                                Contr~ctor within 30 days before the expiration of the current performance period.


               FAR 52.217-9    Option to Extend the Term of the Contract                                     MAR2000

                               (a)      The Government may extend the term of this contract by written notice to the
                                        Contractor within 30 days either prior to or after the expiration date of the existing
                                        contract period; provided that the Government gives the Contractor a preliminary
                                        written notice of its intent to extend at least 60 days before the contract expires.
                                        The preliminary notice does not commit the Government to an extension.

                               (b)      If the Government exercises this option, the extended contract shall be considered
                                        to include this option provision.

                              (c)       The total duration of this contract, including the exercise of any options under this.,
                                        clause, shall not exceed 42 months.


               FAR 52222-42   Statement of Equivalent Rates for Federal Hires                               MAY 1989

                              In compliance with the Service Contract Act of 1965, as amended, and the regulations of the
                              Secretary of Labor (29 CFR Part 4 ), this clause identifies the classes of service employees
                              expected to be employed under the contract and states the wages and fringe benefits payable
                              to each if they were employed by the contracting agency subject to the provisions of 5
                              U.S.C. 5341 or 5332.

                              This Statement is for Information Only: It is not a Wage Determination,




                                                                                                                             52




Confidential                                                                                                       GEO-MEN 00059799
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 24 of
          ACD-2-R-0014       (
                                          27                       ACD-3-C-0008




                                   THIS STATEMENT IS FOR INFORMATION ONLY: ff
                                          IS NOT A WAGE DETERMINATION
                                                                                                                ..
                                                                                                                '
                                                                                        Monetary           Fri1ige
                                Employee Cla<;s                                         Wm1:e              Benefit<;

                               Detention Officer                                        $13.47              *
                               Supervisory Detention Offic,er                           $16.15              *
                               Court Security Officer (Bailiff)                         $13.47              *
                               General Maintenance Worker                               $16.15              *
                               Maintenance Supervisor                                   $18.31              *
                               Cook I                                                   $14.00              *
                               Cook II                                                  ·$16.15             *
                               Typist:                                                  $ 8.82              *
                               Stock Clerk                                              $11.86              *
                                R~~~tipn Specialist                                     $14.97              *
                               .~urs~~. ?N                                              $9.62               *
                               ·W,~~o~~e Specialist                                     $12.92              *
                                Persti~nel Assistant II                                 $10.80              *
                                Medical Assistant                                       $10.80              *
                                Registered Nurse Il                                     $18.31              *
                                Instructor                                              $18.31              *
                                Mail Clerk                                              $8.82               *
                                Secretary                                               $10.80             *
                                Barber                                                  $15.07             *
                                Beautician                                              $15.07             *
                                Janitor                                                 $'8.82             *
                                * 37% of the hourly rate (incl H & W)

               FAR 52.232-18   Availability of Funds                                                       APR 1984

                               Funds are not presently available for this contract. The Government's obligation under this
                               contract is contingent upon the availability of appropriated funds from which payment for
                               contract purposes can be made. No legal 1iabil1ty on the part of the Government for any
                               payment may arise until funds are made available to the Contracting Officer for this contract
                               and until the Contractor receives notice of such availability, to be confirmed in writing by the
                               Contracting Officer.                                                '              ·


               FAR 52.232-19   Availability of Funds for the Next Fiscal Year                              APR 1984

                               Eunds are not presently available for performance under this contract beyond September 30.
                               The Government's obligation for performance of this contract beyond that date is contingent
                               Upon the availability of appropriated funds from which payment for contract purposes can be
                               made. No lega! liability on the part of the Government for any payment may arise for
                               performance under this contract beyond September 30, until funds are made available to the



                                                                                                                           53




Confidential                                                                                                         GEO-MEN 00059800
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 25 of
                             (            27
               ACD-2-R-0014                                                                                ACD-3-C-0008



                                Contracting Officer for performance and until the Contractor receives notice of availability,
                                to be confirmed in writing by the Contracting Officer.


               FAR 52.232-35    Designation of Office for Government Receipt of Electronic                MAY 1999
                                Funds Transfer Information

                                (a)     As provided in paragraph (b) of the clause at 52.232-34, Payment by Electronic
                                        Funds Transfer-Other than Central Contractor Registration, the Government has
                                        designated the office cited in paragraph (c) of this clause as the office to receive
                                        the Contractor's electronic funds transfer (EFT) infonnation, in lieu of the
                                        payment office of this contract.

                                (b)     The Contractor shall send all EFT information, and any changes to EFT
                                        information to the office designated in paragraph (c) of this clause. The
                                        Contractor shall not send EFT information to the payment office, or any other
                                        office than that designated in paragraph (c). The Government need not use any
                                        EFT information sent to any office other than that designated in paragraph (c).

                                (c)     Designated Office:

                                        Immigration and Naturalization Service
                                        Dallas Finance Center
                                        P.O. Box 560947
                                        Dallas, TX 75356-0947

                                        Telephone Number:
                                        (214) 915-6002
                                        (214) 915-629 Fax


               FAR 52.237-7    Indemnification and Medical Liability Insurance                           JAN 1997

                               (a)       It is expressly agreed and understood that this is a nonpersonal services contract,
                                         as defined in Federal Acquisition Regulation (FAR) 37.101, under which the
                                        professional services rendered by the Contractor are rendered in its capacity as
                                        an independent contractor. The Government may evaluate the quality of
                                        professional and administrative services provided, but retains no control over
                                        professional aspects of the services rendered, including by example, the"
                                        Contractor's professional medical judgment, diagnosis, or specific medical
                                        treatments. The Contractor shall be solely liable for and expressly agrees to
                                        indemnify the Government with respect to any liability producing acts or
                                        omissions by it or by its employees or agents. The Contractor shall maintain
                                        during the term of this contract liability insurance issued by a responsible
                                        insurance carrier of not less than the following amount{s) per specialty per
                                        occurrence:            $500,000

                               (b)      An apparently successful offeror, upon request by the Contracting Officer, shall
                                        furnish prior to contract award evidence of its insurability concerning the
                                        medical liability insurance required by paragraph (a) of this clause.

                               (c)      Liability insurance may be on either an occurrences basis or on a claims-made
                                        basis. If the policy is on a claims-made basis, an extended reporting
                                        endorsement (tail) for a period of not less than 3 years after the end of the
                                        contract term must also be provided.



                                                                                                                         54




Confidential                                                                                                    GEO-MEN 00059801
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 26 of
                             (            27
                                                                                                            ACD-3-C-0008



                              (d)      Evidence of insurance documenting the required coverage for each health care
                                       provider who will · perform under this contract shall be provided to · the
                                       COft'!racting Officer prior to the commencement of services under this contract.
                                       If the insurance is on a claims-made basis and evidence of an extended reporting
                                       endorsement is not provided prior to the commencement of services, evidence of
                                       such endorsement shall be provided to the Contracting Officer prior to the
                                       expiration of this contract. Final payment under this contract shall be withheld
                                       until evidence of the extended reporting endorsement is provided to the
                                       Contracting Officer.                  ·

                              (e)      The policies evidencing required insurance shall also contain an endorsement to the
                                       effect that any cancellation or material change adversely affecting the
                                       Government's interest shall not be effective until 30 days after the insurer or the
                                       Contractor gives written notice to the Contracting Officer. If during the
                                       performance period of the contract the Contractor changes insurance providers, the
                                       Contractor must provide evidence that the Government will be indenmified to the
                                       limits specified in paragraph (a) of this clause, for the entire period of the contract,
                                       either under the new policy, or a combination of old and new policies.

                              (f)      The Contractor shall insert the substance of this clause, including this paragraph
                                       {f), in all subcontracts under this contract for health care services and shall
                                       require such subcontractors to provide evidence of and maintain insurance in
                                       accordance with paragraph (a) of this clause. At least 5 days before the
                                       commencement of work by any subcontractor, the Contractor shall furnish to the
                                       Contracting Officer evidence of such insurance.


               FAR 52.244-6   Subcontracts for Commercial Items.                                           MAY 2002

                              (a)      Definitions. As used in this clause··

                                       "Commercial item" has the meaning contained in the clause at 52.202· l,
                                       Definitions.
                                       "Subcontract" includes a transfer of commercial items between divisions,
                                       subsidiaries, or affiliates of the Contractor or subcontractor at any tier.

                              (b)      To the maximum extent practicable, the Contractor shall incorporate, and require its
                                       subcontractors at all tiers to incorporate, commercial items or nondeveloprnental
                                       items as components of items to be supplied under this contract.

                              (c)(l)   The Contractor shall insert the following clauses in subcontracts for commercial
                                       items:

                                       (i)      52.219-8, Utilization of Small Business Concerns (OCT 2000) (15U.S.C.
                                                637(d)(2) and (3)), in all subcontracts that offer further subeontracting
                                                opportunities. If the subcontract ( except subcontracts to small business
                                                concerns) exceeds $500,000 ($1,000,000 for construction of any public
                                                facility), the subcontractor must include 52.219·8 m lower tier
                                                subcontracts that offer subcontracting opportunities.

                                       (ii).    52.222-26, Equal Opportunity (APRIL 2002)(E.O. 11246).

                                       (iii)    52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
                                                the Vietnam Era, and Other Eligible Veterans (DEC 2001)(38 U.S.C.
                                                4212(a)).




                                                                                                                           55




Confidential                                                                                                      GEO-MEN 00059802
   Case 1:14-cv-02887-JLK-MEH Document 262-5 Filed 04/29/20 USDC Colorado Page 27 of
                             (            27
               ACD-2-R-0014                                                                                ACD-3-C0008



                                          iv)       52.222-36, Affirmative Action for Workers with Disabilities (JUN
                                                    1998)(29 U:S.C. 793).
                                          (v).,..   52.247-64, Preference for Privately Owned U.S.-Flagged Commercial
                                                    Vessels (JUN 2000)(46 U.S.C. Appx 1241)(flow down not required for
                                                    subcontracts awarded beginning May 1, 1996).

                                 (c)(2)             While not required, the Contractor may flow down to subcontracts for
                                                    commercial items a minim.al n1.1mber of additional clauses necessary to
                                                    satisfy it5 contractual obligations.

                                 (d)      The Contractor shall include the terms of !his clause, including this paragraph (d),
                                          in subcontracts awarded under this contract.


               JAR 2852.223-70   Unsafe Conditions Due to the Presence of Hazardous Material                       APR 1998

                                 (a)      Unsafe conditioncr as used in this clause means the actual or potential exposure
                                          of contractor or Government employees to a hazardous material as defined in
                                          Federal Standard No. 313, and any revisions thereto during the term of this
                                          contract, or any other material or working condition designated by the
                                          Contracting Officer's Technical Representative (COTR) as potentially
                                          hazardous and requiring safety controls.

                                 (b).,    The Occupational Safety and Health Administration (OSHA) is responsible for
                                          issuing and administering regulations that require contractors to appraise its
                                          employees of all hazards to which they may be exposed in the course of their
                                          employment; proper conditions and precautions for safe use nnd exposure; and
                                          related symptoms and emergency treatment in the event of exposure.

                                 (c)      Prior to commencement of work, contractors are required to inspect for and
                                          report to the contracting officer or designee the presence of, or suspected
                                          presence of, any unsafe condition including asbestos or other hazardous
                                          materials or working conditions in areas in which they will be working.

                                 (d)      If during the performance of the work under this contract, the contractor or any
                                          of its employees, or subcontractor employees, discovers the existence of an
                                          unsafe condition, the contractor shall immediately notify the contracting officer,
                                          or designee, (with written notice provided not later than three (3) working days
                                          thereafter) of the existence of an unsafe condition. Such notice shall include the
                                          contractor's recommendations for the protection and the safety of Government,
                                          contractor and subcontractor personnel and property that may be exposed to the
                                          unsafe condition.

                                 {e)      When the Government receives notice of an unsafe condition from the
                                          contractor, the parties will agree on a course of action to mitigate the effects of
                                          that condition and, if necessary, the contract will be amended. Failure to agree
                                          on a course of action will constitute a dispute under the Disputes clause of this
                                          contract.

                                 (f)      Nothing contained in this clause shall relieve the contractor or subcon!ractors
                                          from complying with applicable Federal, State, and local laws, codes,
                                          ordinances and regulations (including the obtaining of licenses and permits) in
                                          connection with hazardous material including but not limited to the use,
                                          disturbance, or disposal of such material.




                                                                                                                          56




Confidential                                                                                                      GEO-MEN 00059803
